DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 4-11 and 15-19 are objected to because of the following informalities: 
Claims 4 and 15 end with a semicolon instead of a period. Claims 5-11 depend on claim 4 and claims 16-19 on claim 15.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As to claim 1, “one or more dynamic components” in line 4 should be “the one or more dynamic components” based on the previous recitation in line 3.
Claims 12 and 20 have the same issue as claim 1 above.
Claims 2-11 and 13-19 are rejected for depending on the above claims.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 4-10, 12-13, 15-18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Vanne et al. (US 11,375,333 B1, below citations made to corresponding Provisional application 62/903/403 filed 9/20/19) in view of Oh et al. (US 2017/0272890 A1) hereinafter “Oh.”
As to claim 1, Vanne discloses a method comprising: 
determining one or more individualized filters based in part on a pose of a user (¶0062-0063, Figs. 2-3. Head-to-torso orientation of user determined. Correction filters that compensate for head-to-torso orientations selected based on user head-to-torso orientation.); 
applying the one or more individualized filters to a head-related transfer function (HRTF) model to update one or more dynamic components of the HRTF model (¶0063, Figs. 2-3. Correction filter corresponding to head-to-torso orientation of user combined with stored HRTF corresponding to head-to-source orientation of user. Correction filters and HRTFs stored in database 350.), 
the HRTF model including one or more dynamic components (¶0063. HRTF corresponding to particular head-to-source orientation, i.e. dynamic.); 
generating one or more sound filters using the HRTF model (¶0063, Figs. 2-3. Correction filter corresponding to head-to-torso orientation of user combined with HRTF corresponding to head-to-source orientation of user to produce combined audio filter.); and 
providing spatialized audio content to the user based in part on the one or more sound filters (¶0063, Figs. 2-3. Combined audio filter applied to input signal to render spatial audio.).
	Vanne discloses capturing images of the user’s head (¶0057 and ¶0060), but does not expressly disclose one or more static components associated with a head geometry of the user.
	Vanne in view of Oh discloses disclose one or more static components associated with a head geometry of the use (Oh, ¶0018-0019 and ¶0054-0055. “The anthropometric feature may include at least one of a form of an outer ear, a form of a torso, and a form of a head.” “In detail, the HRTF personalization unit 330 may receive a user's anthropometric feature, and may output a personalized HRTF corresponding to the user's anthropometric feature.” HRTF based on anthropometric feature user including head form.) and .
Vanne and Oh are analogous art because they are from the same field of endeavor with respect to personalized HRTFs.
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to base the HRTF on anthropometric features of a user, as taught by Oh. The motivation would have been that HRTFs characterize how an ear receives sound, and basing the HRTFs on the size/shape of the head/ears of the user improves the quality of a received audio signal (Oh, ¶0009 and ¶0018-19).
	As to claim 2, Vanne in view of Oh discloses wherein the pose of the user is determined in part using one or more measurements from an inertial measurement unit (IMU) (Vanne, ¶0006 and ¶0069, Fig. 10. IMU 1050 can be used to generate torso orientation data.).
	As to claim 4, Vanne in view of Oh discloses determining the pose of the user using one or more captured images, the pose including a head-torso orientation of the user (Vanne, ¶0057, ¶0060 and ¶0068, Figs. 2-3 and 8-9. Camera/Imaging to capture user and determine head-to-torso orientation.);
	As to claim 5, Vanne in view of Oh discloses applying a filter to the HRTF model, wherein one or more filter parameter values describing the filter are based on the head-torso orientation of the user (Vanne, ¶0063, Figs. 2-3. Correction filter corresponding to head-to-torso orientation of user combined with HRTF corresponding to head-to-source orientation of user to produce combined audio filter.).
	Vanne in view of Oh does not expressly disclose a comb filter.
	However, a comb filter is well known in the art of audio signal processing and one of ordinary skill in the art would have found it obvious to user in order to acquire the desired audio signal. The instant specification does not disclose any advantage of using a comb filter over any other type of filter and even lists alternatives (see at least ¶0083 of instant specification). Further, Oh (¶0011) discloses applying a notch filter and a comb is just multiple notches. 
	As to claim 6, Vanne in view of Oh discloses detecting a change in the head-torso orientation in subsequent captured images (¶0049-0050, ¶0060, ¶0063. Head mesh 902 and torso mesh 904 acquired by known imaging techniques used to determine head-torso orientation. Head and torso movement analyzed (i.e. it changes).); and 
updating the one or more dynamic components of the HRTF model based at least in part on the detected change in the head-torso orientation (¶0063. “By way of example,
an HRTF corresponding to a source being directly in front of a listener may be associated with a first correction filter that adjusts for a first relative position between the head and the torso, a second correction filter that adjusts for a second relative position between the head and the torso, etc.” Updated as head-to-torso orientation changes.).
	As to claim 7, Vanne in view of Oh discloses receiving, at an audio system, the one or more captured images, wherein the one or more captured images were captured by one or more imaging devices (Vanne, ¶0057 and ¶0065, Fig. 10. Images captured at head mounted device 306 or mobile device 802. Processing may be done at device processor 1002 or headphone processor(s) 10004.).
	As to claim 8, Vanne in view of Oh discloses wherein at least one imaging device of the one or more imaging devices is integrated into a device that includes the audio system (Vanne, ¶0057 and ¶0065, Fig. 10. Images captured at head mounted device 306 or mobile device 802. Processing may be done at device processor 1002 or headphone processor(s) 10004. May all take place at headphones.)
	As to claim 9, Vanne in view of Oh discloses wherein the device is a headset (Vanne, ¶0057 and ¶0065, Fig. 10. Images captured at head mounted device 306 (e.g. headphones) and processing may be done at headphone processor(s) 10004.).

	As to claim 10, Vanne in view of Oh discloses wherein at least one imaging device of the one or more imaging devices is integrated into a device separate from the audio system (Vanne, ¶0057 and ¶0065, Fig. 10. Images captured at head mounted device 306 or mobile device 802. Processing may be done at device processor 1002 or headphone processor(s) 10004. May be at mobile device, separate from headphones.).
	As to claim 12, it is directed towards substantially the same subject matter as claim 1 and is therefore rejected using the same motivation as claim 1 above. 
	As to claim 13 and 15-18, they are rejected under claim 12 using the same motivation as claims 2 and 4-7 above.
As to claim 20, it is directed towards substantially the same subject matter as claim 1 and is therefore rejected using the same motivation as claim 1 above with further reference made to Vanne, Fig. 10. Regarding the transducer array (defined in ¶0006 of the instant specification as “e.g. one or more speakers”), Vanne (Fig. 10) shows device speaker 1012 and headphone speakers 1062.

Claims 3 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Vanne in view of Oh, as applied to claims 1 and 12 above, and further in view of Riggs et al. (US 2017/0332186 A1) hereinafter “Riggs.”
	As to claim 3, Vanne in view of Oh does not expressly disclose providing the HRTF model to a server, wherein the server updates a template HRTF model based on the provided HRTF model.
	Vanne in view of Oh as modified by Riggs discloses providing the HRTF model to a server, wherein the server updates a template HRTF model based on the provided HRTF model (Riggs, ¶0099 and Fig. 13a. “The process 1300 can transmit the HRTF calculated at block 1310 to a remote server via a communication link.” Updated in server so user’s HRTF can be transmitted to other devices.).
Vanne, Oh and Riggs are analogous art because they are from the same field of endeavor with respect to personalized HRTFs.
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to provide the HRTF model to a server, as taught by Riggs. The motivation would have been so the user can user the HRTFs across devices.
As to claim 14, it is rejected under claim 12 using the same motivation as claim 3 above.

Claims 11 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Vanne in view of Oh, as applied to claims 7 and 18 above, and further in view of Coon (US 2013/0141468 A1).
As to claim 11, Vanne in view of Oh does not expressly disclose wherein the one or more imaging devices capture at least one image of a reflection of the user, the at least one image of the reflection of the user is used in determining the pose of the user.
Vanne in view of Oh as modified by Coon discloses wherein the one or more imaging devices capture at least one image of a reflection of the user, the at least one image of the reflection of the user is used in determining the pose of the user (Coon, ¶0028, Fig. 7. User takes pictures in mirror.).
Vanne, Oh and Coon are analogous art because they are from the same field of endeavor with respect to user body dimensions.
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to use a reflection of a user, as taught by Coon. The motivation would have been to more accurately determine the user dimensions using the mobile device dimensions (Coon, ¶0028).
As to claim 19, it is rejected under claim 18 using the same motivation as claim 11 above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES K MOONEY whose telephone number is (571)272-2412. The examiner can normally be reached Monday-Thursday, 8:30-6:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivian Chin can be reached on (571) 272-7848. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JAMES K MOONEY/Primary Examiner, Art Unit 2654